19-10412-jlg        Doc 341         Filed 04/04/19         Entered 04/04/19 16:01:09                   Main Document
                                                         Pg 1 of 16


                                                                    Hearing Date: April 11, 2019
                                                                    Objection Deadline: April 4, 2019
                                                                    Re Docket Nos. 147 and 315
MCELROY, DEUTSCH, MULVANEY
& CARPENTER, LLP
Louis A. Modugno, Esq.
Michael R. Morano, Esq.
1300 Mount Kemble Ave.
Morristown, NJ 07960
(T) 973-993-8100; (F) 973-425-0161
lmodugno@mdmc-law.com
mmorano@mdmc-law.com
Counsel to International Fidelity Insurance Company
and Allegheny Casualty Company

IN THE UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
In re:                                                                  Chapter 11

DITECH HOLDING CORPORATION, et al 1.                                    Case No. 19-10412 (JLG)

                   Debtors.                                             Jointly Administered

                INTERNATIONAL FIDELITY INSURANCE COMPANY
             AND ALLEGHENY CASUALTY COMPANY’S OBJECTIONS TO:
           MOTION OF DEBTORS FOR ENTRY OF AN ORDER (I) APPROVING
        DISCLOSURE STATEMENT AND NOTICE OF DISCLOSURE STATEMENT
      HEARING, (II) ESTABLISHING SOLICITATION AND VOTING PROCEDURES,
    (III) SCHEDULE SALE AND CONFIRMATION HEARING; (IV) APPROVING SALE
     AND CONFIRMATION OBJECTION PROCEDURES AND NOTICE OF SALE AND
       CONFIRMATION HEARING, (V) APPROVING BIDDING PROCEDURES, (VI)
        APPROVING ASSUMPTION AND ASSIGNMENT PROCEDURES, AND (VII)
       GRANTING RELATED RELIEF (ECF No. 147); AND AMENDED DISCLOSURE
    STATEMENT FOR AMENDED JOINT CHAPTER 11 PLAN OF DITECH HOLDING
             CORPORATION AND ITS AFFILIATED DEBTORS (ECF No. 315)




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial LLC (5868); Green Tree
Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance Agency of Nevada, Inc. (7331); Green Tree
Investment Holdings III LLC (1008); Green Tree Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset
Systems, LLC (8148); REO Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management
Holding Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100
Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.
19-10412-jlg    Doc 341     Filed 04/04/19     Entered 04/04/19 16:01:09       Main Document
                                             Pg 2 of 16


       International Fidelity Insurance Company and Allegheny Casualty Company, for

themselves and on behalf of their affiliated sureties (collectively, “Surety”), by and through

counsel, files this Objection to the Motion of Debtors for Entry of an Order: (I) Approving

Disclosure Statement and Notice of Disclosure Statement Hearing, (II) Establishing Solicitation

and Voting Procedures, (III) Scheduling Sale and Confirmation Hearing; (IV) Approving Sale

and Confirmation Objection Procedures and Notice of Sale and Confirmation Hearing, (V)

Approving Bidding Procedures, (VI) Approving Assumption and Assignment Procedure, and

(VII) Granting Related Relief (ECF No. 147); and Amended Disclosure Statement (“Disclosure

Statement”) for Amended Joint Chapter 11 Plan (“Plan”) of Ditech Holding Corporation and its

Affiliated Debtors (ECF No. 315, “Disclosure Statement”), and respectfully states as follows:

                                       BACKGROUND

       1.      On February 11, 2019, the above-referenced debtors (“Debtors”) filed petitions

for relief under Chapter 11 of Title 11 of the Bankruptcy Code.

       2.      Prior to the Petition Date, the Surety issued certain surety bonds in connection

with the business operations of the Debtors and/or non-debtor affiliate(s) (collectively, the

“Bonds”). See Docket Entry No. 70-1, Schedule 2 to the Interim Order.

       3.      Upon information and belief, as of the Petition Date, the aggregate penal limits of

the Bonds was approximately $25,000,000.00. See Declaration of George Rettig, Esq. executed

on March 7, 2019 (ECF No. 161) (“Rettig Decl.”) at ¶ 4, Ex. A.

       4.      In consideration for the Surety’s execution of bonds, including the Bonds, Ditech

Holding Corporation executed that certain Agreement of Indemnity dated July 16, 2018, as may

be amended and/or supplemented (the “Indemnity Agreement”). See Rettig Decl. at ¶ 3, Ex. A.




                                                2
19-10412-jlg    Doc 341      Filed 04/04/19     Entered 04/04/19 16:01:09        Main Document
                                              Pg 3 of 16


       5.      Under the second section of the Indemnity Agreement, Ditech Holding

Corporation agreed to:

               exonerate, indemnify, and keep indemnified the Surety from and
               against any and all liability for losses and/or expenses of
               whatsoever kind or nature (including, but not limited to, court costs
               and the cost of services rendered by counsel . . .) and from and
               against any and all such losses and/or expenses which the Surety
               may sustain and incur: (1) By reason of having executed or
               procured the execution of the Bonds . . . .

See Rettig Decl. Indemnity Agreement at at ¶ 3, Ex. A. Therefore, the Indemnity Agreement

creates a contractual right of indemnification and/or right to exoneration in favor of the Surety.

       6.      In consideration for the Surety’s execution of bonds, including the Bonds, on or

about February 8, 2018, Walter Investment Management Corp., and the Surety executed a Cash

Collateral Escrow Agreement (“Cash Collateral Agreement”). See Rettig Decl. at ¶ 5, Ex. B.

       7.      Under the Cash Collateral Agreement, cash was deposited in an account and such

cash is to serve as collateral in favor of the Surety in connection with, among other things, the

Bonds. The first section of the Cash Collateral Agreement provides, in relevant part, that:

               [t]he said cash shall be deposited in escrow with a trust company
               or depository designated by [the Surety] to indemnify [the Surety]:
               (a) Against any and all liability, loss, costs, damages, expenses,
               premiums and attorneys’ fees . . .;
               (b) For the payment of all premiums on such bonds;
               (c) For the performance of every agreement . . . made by [Walter
               Investment Management Corp.] or by any of the principals in
               connection with said bonds;
               (d) Against any liability, loss, costs, expenses and attorneys’ fees
               in connection with any claim to the collateral security by persons
               claiming adversely to [the Surety];
               (e) For any previously executed bond(s), or any subsequently
               executed bond(s), or any renewals or continuations thereof, issued
               for either or both the principal or [Walter Investment Management
               Corp.]

See Rettig Decl. at ¶ 5, Ex. B.



                                                 3
19-10412-jlg    Doc 341      Filed 04/04/19        Entered 04/04/19 16:01:09     Main Document
                                                 Pg 4 of 16


       8.      The Cash Collateral Agreement further provides, in relevant part, that the Surety

has:

               the irrevocable right, power and authority, to at any time or times,
               in the event that the [Surety] shall incur or sustain or become liable
               for, or be threatened with, any loss, expense, charge, cost, liability
               or damage by reason of the execution of any of the aforesaid
               bonds, undertakings, or if the premiums thereon shall not have
               been paid, without further demand or notice and without
               advertisement, to withdraw the amount then in the escrow account
               and apply same to such liability . . . .

See Rettig Decl. at ¶ 5, Ex. B, fifth section.

       9.      The eighth section of the Cash Collateral Agreement provides that:

               [i]t is specifically agreed and understood that, during the duration
               of the escrow, the cash collateral escrow funds shall be excluded
               from the property of the Estate in connection with any bankruptcy
               proceeding filed at any time by [Walter Investment Management
               Corp.] and/or the aforesaid principal and/or their representatives,
               successors or assigns.

See Rettig Decl. at ¶ 5, Ex. B.

       10.     Upon information and belief, Walter Investment Management Corp., in

connection with its previous bankruptcy proceedings, was succeeded by debtor, Ditech Holding

Corporation.

       11.     In connection with, among other things, the Cash Collateral Agreement, the

Surety holds, as security in its favor, cash collateral in the amount of $15,000,000.00 (“Cash

Collateral”). See Rettig Decl. at ¶ 6.

                    THE DISCLOSURE STATEMENT AND THE PLAN

       12.     Debtors have essentially proposed two options to move forward with their

proceedings under the Disclosure Statement and the Plan.




                                                    4
19-10412-jlg    Doc 341       Filed 04/04/19     Entered 04/04/19 16:01:09        Main Document
                                               Pg 5 of 16


       13.     Generally, under the sale option, the Debtors may sell substantially all of their

assets, a portion of their assets, or their servicing rights. Under certain circumstances relating to

a sale, the Debtors may roll a sale into a second option.

       14.     Under this second option: first lien debt is to be converted to equity and a new

loan is to be issued to certain or all of the Debtors; second lien holders are wiped out; and

unsecured creditors are, generally speaking, wiped out.

       15.     In addition, under the Disclosure Statement and the Plan, the Debtors, by way of a

plan supplement or plan supplements, are to list the contracts they are assuming, with cure

amounts, ten (10) days prior to the plan objection period. See section 8.2 of the Plan (“[a]t least

ten (10) days before the deadline to object to confirmation of the Plan, the Debtors shall serve a

notice on parties to executory contracts or unexpired leases to be assumed or assumed and

assigned reflecting the Debtors’ intention to potentially assume or assume and assign the contract

or lease . . . and, where applicable, setting forth the proposed cure amount (if any)”). The

Disclosure Statement and Plan further provide that parties that fail to timely object to such

assumption or assumption and assignment, or proposed cure amounts, are “deemed to have

assented” to such assumption. Id.

       16.     Further, the Debtors propose the right to amend their list of proposed assumed

contracts and/or cure amounts up to one business day before a confirmation hearing. See section

8.9 of the Plan (“[t]he Debtors may amend the Assumption Schedule and any cure notice until

the Business Day immediately prior to the commencement of the Confirmation Hearing . . . .”).

       17.     Notwithstanding the Debtors’ proposal to assume, or to assume and assign,

certain contracts, neither the Plan nor the Disclosure Statement specifically address the treatment

of the Bonds or the Surety.



                                                  5
19-10412-jlg       Doc 341        Filed 04/04/19        Entered 04/04/19 16:01:09               Main Document
                                                      Pg 6 of 16


         18.      Regardless of whether the Debtors proceed with the above-referenced first or

second option, secured creditors (other than those mentioned above) and unsecured creditors are:

deemed to be part of the same purportedly unimpaired class; are not permitted to vote on the

Plan; and, are deemed to give broad releases in favor of a number of entities, including, without

limitation, the Debtors, the Reorganized Debtors, the Wind Down estates (if applicable), and

various lenders and agents, and their related parties.

                                         SPECIFIC OBJECTIONS 2

         19.      By way of this Objection, the Surety objects to the Disclosure Statement and the

Plan to the extent that they: (a) without the Surety’s express consent, provide for the assumption

and/or assumption and assignment of any of the Bonds, the Indemnity Agreement, the Cash

Collateral Agreement and/or the Cash Collateral (see section A, infra); (b) fail to provide the

Surety with adequate notice and due process in connection with assumption or assumption and

assignment procedures (id.); (c) provide for the non-consensual release of claims against non-

debtor third parties (see section B, infa); and (d) purport to dispose of the Surety’s subrogation,

indemnity, setoff and recoupment rights (id. ).

         20.      If a plan or a provision of a plan is, on its face, non-confirmable as a matter of

law, then it is appropriate for a court to disapprove the disclosure statement filed in support of

that plan. See, e.g., In re Washington Associates, 141 B.R. 275 (Bankr. S.D.N.Y. 1992); In re

McCall, 44 B.R. 242, 243 (Bankr. E.D. Pa 1984); see also In re American Capital Equip., LLC,

688 F.3d 145, 154 (3d Cir. 2012).

         21.      As outlined in greater detail below, the defects contained in the Disclosure

Statement and the Plan render the Plan patently unconfirmable.                         Accordingly, the Surety

2
  In making these specific objections regarding the deficiencies in the Disclosure Statement and the Plan, the Surety
reserves all rights to raise these and other objections to any future drafts of either the Disclosure Statement or the
Plan, upon motion, or at a hearing before the Bankruptcy Court.

                                                          6
19-10412-jlg     Doc 341    Filed 04/04/19     Entered 04/04/19 16:01:09        Main Document
                                             Pg 7 of 16


respectfully requests that the Court decline to approve the Disclosure Statement.

          A.    Neither the Bonds, the Indemnity Agreement Nor the Cash Collateral
                Agreement May be Assumed or Assumed and Assigned Absent the Express
                Consent of The Surety and Assumption/Assignment Procedures are
                Inappropriate

          21.   To the extent that the Debtors seek to assume, or assume and assign, the

Indemnity Agreement, the Bonds or the Cash Collateral Agreement, any such assumption and/or

assumption and assignment is/are not allowed pursuant to 11 U.S.C. § 365(c)(2). The Indemnity

Agreement is a financial accommodation contract through which the Bonds are issued by the

Surety and otherwise governed. As such, these assets (the Bonds, the Indemnity Agreement and

the Cash Collateral Agreement) may not be assumed or assigned without prior consent of the

Surety.

          22.   As matters of financial accommodation, prior to issuing bonds, a surety’s

underwriters typically investigate and otherwise evaluate the financial status of the entities

seeking the bonds (see Generally In re Wegner Farms Co., 49 B.R. 440, 444 (Bankr. N.D. Iowa

1985) (the issuance of a bond is intimately connected to debtor’s financial integrity…”)).

          23.   The principal(s) on a bond, and their indemnitors, in consideration for the

issuance of bonds by the surety, are generally required to furnish an indemnity agreement in

favor of the surety. Such indemnity agreements – as with the instant Indemnity Agreement -

requires, among other things, that the indemnitors indemnify and exonerate the surety for any

and all losses, costs and/or expenses that may be incurred by the surety in connection with its

issuance or execution of surety bonds.

          24.   Thus, although a potential purchaser is free to seek new bonds for the ongoing

operations, the Debtors in this matter cannot simply assume and assign to any purchaser nor

assume items on behalf of a reorganized debtor.

                                                  7
19-10412-jlg       Doc 341       Filed 04/04/19        Entered 04/04/19 16:01:09               Main Document
                                                     Pg 8 of 16


         25.      The Bankruptcy Code specifically prohibits debtors from assuming certain

contracts. Section 365 (c)(2) provides the following in pertinent part:

         (c) The trustee may not assume or assign any executory contract or unexpired
         lease of the debtor, whether or not such contract or lease prohibits or restricts
         assignment of rights or delegation of duties, if—

         …

                 (2) such contract is a contract to make a loan, or extend other debt
         financing or financial accommodations, to or for the benefit of the debtor, or to
         issue a security of the debtor

(emphasis added). 3


         26.      Although the Bankruptcy Code does not define the term “financial

accommodation”, surety bonds are akin to guaranty agreements, which have been held to be

considered “financial accommodations.” See e.g. In re Adana Mortg. Bankers, Inc., 12 B.R. 977,

986 (Bankr. N.D. Ga. 1980) (regarding “financial accommodations” as used in Section

365(e)(2)(B)).

         27.      In In re Adana, the Court found the following regarding guaranty agreements:

                  The debtor contends that the Guaranty Agreements do not
                  constitute contracts to make financial accommodations to or for the
                  benefit of debtor. To the contrary, the facts show that the Guaranty
                  Agreements are contracts to make financial accommodations to or
                  for the benefit of debtor. First, the debtor asserts that the securities
                  constitute a type of liability of the debtor. Second, GNMA is
                  obligated to pay the securities holders if the debtor fails to do so. In
                  other words, GNMA is required by the Guaranty Agreements to
                  make payments promptly on liabilities of the debtor, should the
                  debtor fail to make them. The obligation to pay money on the
                  obligation of another is a financial accommodation.


3
 In addition, Section 365(e)(2)(B) provides that although certain contracts cannot be terminated or modified based
on the bankruptcy filing, this prohibition does not apply when “such contract is a contract to make a loan, or extend
other debt financing or financial accommodations, to or for the benefit of the debtor, or to issue a security of the
debtor.” (emphasis added).

                                                         8
19-10412-jlg    Doc 341     Filed 04/04/19     Entered 04/04/19 16:01:09        Main Document
                                             Pg 9 of 16


Id. at 987.

        28.    Indeed, surety bonds are considered “financial accommodations” because they

represent obligations to pay money based on the obligations of another. In re Wegner Farms

Co., 49 B.R. 440 (Bankr. N.D. Iowa 1985). The Wegner Farms Court explained that:

               Certainly a surety bond does not fit neatly within the framework of
               traditional debt financing. Nonetheless, as noted by the court in In
               re Adana Mortgage Bankers Inc., 12 B.R. 977, 987
               (Bkrtcy.N.D.Ga.1980) (Adana I), even giving the term financial
               accommodation a narrow construction, “[t]he obligation to pay
               money on the obligation of another is a financial accommodation”
               within the meaning of section 365(c) and (e).

Id. at 444. Further, as set forth in Matter of Edwards Mobile Home Sales, Inc., 119 B.R. 857,

859 (1990):


               [t]his Court agrees with the finding in Wegner and Adana I that an
               obligation to pay the debts of another is a “financial
               accommodation” and as such is encompassed by Section 365(c)(2).
               Accordingly, the Court finds the Ohio Casualty surety bond to be a
               financial accommodation which cannot be assumed pursuant to
               Section 365(c)(2).

        29.    Here, the Surety issued the Bonds on behalf of certain of the Debtors and their

affiliates by virtue of, among other things, the Indemnity Agreement and the Cash Collateral

Agreement. The Bonds, the Indemnity Agreement and the Cash Collateral Agreement are

financial accommodation contracts, and therefore, they are not, absent the express consent of the

Surety, assumable by the Debtors.

        30.    Further, here, the Debtors’ proposed list of potentially assumed contracts, together

with cure amounts, need not be filed until ten (10) days prior to a confirmation hearing. See

section 8.2 of the Plan. Moreover, the proposed list of assumed contracts can be amended up

until one business from the date of a confirmation hearing. These time frames prevent the Surety

                                                9
19-10412-jlg        Doc 341        Filed 04/04/19 Entered 04/04/19 16:01:09                       Main Document
                                                 Pg 10 of 16


a reasonable opportunity to evaluate and otherwise underwrite either the reorganized entity or a

proposed purchaser, both of which generally require surety bonds in order to perform subject

business operations.

         31.      As such, the Court should require in any order approving the Disclosure

Statement and bid procedures: that the Debtors, within thirty (30) days of confirmation of any

Plan, disclose to the Surety their intentions with respect to the Bonds; and that any potential

purchaser, by the date by which they are required to submit a bid, disclose to the Surety its

intention with respect to the Bonds. Further, the Debtors and any and all bids for the purchase of

any of the Debtors’ assets should disclose: whether the Debtors or a potential bidder intends to

replace any or all of the Bonds; and/or how they intend to release and/or discharge, in their

entirety, the Bonds. Also, to the extent the Debtors intend to assume, or assume and assign to

any purchaser, any or all of the Bonds, the Debtors and any purchaser should be required to

furnish evidence satisfactory for the Surety to determine whether any such bonds (including the

Bonds) shall be continued or otherwise underwritten and issued by the Surety (subject to the

Surety’s discretion). This information that shall be disclosed to the Surety shall include any and

all information which the Surety may require in connection with any underwriting process, as

well as how such entity or entities will provide, at the request and discretion of the Surety,

collateral and/or indemnity agreement(s) in favor of the Surety. 4

         B.       The Plan and Disclosure Statement Must Be Modified to Limit Non-
                  Consensual Plan Releases and to Otherwise Protect the Surety’s Subrogation
                  Rights




4
  Notwithstanding anything herein to the contrary, subject to the restrictions of the automatic stay to the extent
applicable, the Surety reserves, among other rights, its right to issue, extend, cancel or terminate any and all bonds,
including, but not limited to, the Bonds.

                                                           10
19-10412-jlg      Doc 341      Filed 04/04/19 Entered 04/04/19 16:01:09          Main Document
                                             Pg 11 of 16


        32.     As noted above, under the Disclosure Statement and Plan, secured creditors such

as the Surety 5 are not permitted to vote on the Plan and are deemed to furnish non-consensual

releases of claims against the Debtors and non-debtor third parties (the “Plan Releases”). See,

e.g., the Plan at section 4.2(c)(concerning voting); id. at section 10.6(a) and (b)(concerning the

Plan Releases).

        33.     The Second Circuit has explained that, absent the consent of the affected creditor,

“[n]o case has tolerated nondebtor releases absent the finding of circumstances that may be

characterized as unique.” In re Metromedia Fiber Network, Inc., 416 F.3d 136, 142 (2d Cir.

2005) (citing In re Specialty Equip. Cos., 3 F.3d 1043, 1047 (7th Cir. 1993)).

        34.     Here, the Debtors have failed to identify unique or extraordinary circumstances

which would justify the extension of the Plan Releases to non-consenting creditors.

Accordingly, absent the express consent of a particular holder of a claim or interest, the proposed

Plan Releases are prohibited and the Surety objects on this basis to the extent that they impose

the Plan Releases absent affirmative consent. The Surety further objects to the Plan Releases as

they require the Surety to release non-debtor affiliates of the Debtors which may be a principal or

principals on certain of the Bonds, and are therefore obligated to indemnify the Surety.

        35.     The Plan Releases should, respectfully, also be limited by this Court to the extent

they require any obligee or beneficiary under any of the Bonds to release the Debtors or any of

their non-debtor affiliates.

        36.     Indeed, Section 509(a) of the Bankruptcy Code provides, in pertinent part, that

“an entity that is liable with the debtor on, or that has secured, a claim of a creditor against the



5
 It is noted that the Surety may be deemed an undersecured creditor, which is not permitted to
vote on the Plan and may be deemed to furnish broad third-party releases because it is a secured
creditor.
                                                11
19-10412-jlg    Doc 341     Filed 04/04/19 Entered 04/04/19 16:01:09             Main Document
                                          Pg 12 of 16


debtor, and that pays such claim, is subrogated to the rights of such creditor to the extent of such

payment.” 11 U.S.C. §509(a).

       37.     As a surety, the Surety is subrogated to the rights of any creditor to the extent that

it pays such creditor’s claim in whole or in part. As such, the Surety objects to the extent that

parties to whom the Surety is or may become subrogated are subject to the Plan Releases, and

such releases should be carved out from the Plan.

       38.     Further, to the extent the Cash Collateral in favor of the Surety is being held by a

third party, i.e., a bank account, the Plan Releases could negatively impact the Surety’s ability to

draw upon such collateral, thereby negating the Surety’s bargained-for rights.

       39.     Accordingly, the Plan should provide that, to the extent the Surety, the

reorganized debtors and/or any purchaser agree to the assumption and/or the assumption and

assignment of the Bonds, the following provisions should be applicable:

               SURETY BONDS
               (a) Notwithstanding any provision of the Disclosure Statement,
               the Plan, the Confirmation Order, or any plan supplement or any
               other related documents (“Plan Documents”) to the contrary, upon
               the occurrence of the Effective Date, all existing surety bonds
               (each a “Surety Bond” and collectively, the “Surety Bonds”) issued
               by the Surety or their respective past, present and future affiliates
               (each a “Surety”, and collectively the “Sureties”) and all
               indemnity agreements in place with each Surety with respect to
               such Surety Bonds (each an “Indemnity Agreement” and
               collectively, the “Indemnity Agreements”) shall, upon the express
               written consent of the Surety, be deemed assumed and shall remain
               obligations of any of the reorganized debtors or any purchaser, as
               applicable, as of the Effective Date; provided that, in lieu of the
               assumption of a Surety Bond, the Surety may elect to issue a
               name-change rider to any such Surety Bond or to issue new surety
               bonds naming the applicable principal on the bond. Additionally,
               each obligation of any of the Debtors or their non-debtor affiliates
               that relates to a Surety Bond and/or any Indemnity Agreements is
               not being released, discharged, precluded or enjoined by any of the
               Plan Documents, and such shall remain obligations of the
               applicable reorganized debtor or purchaser as of the Effective

                                                12
19-10412-jlg    Doc 341      Filed 04/04/19 Entered 04/04/19 16:01:09              Main Document
                                           Pg 13 of 16


               Date. Additionally, any such reorganized debtor or purchaser, as
               applicable, shall pay any and all premium and other obligations
               due or that may become due on or after the Effective Date,
               notwithstanding any of the Debtors or their non-debtor affiliates
               current and ongoing obligations to pay such premiums. On the
               Effective Date, provided that all unpaid premiums and loss
               adjustment expenses that are due to the Surety as of the Effective
               Date are paid to the applicable Surety, all associated Proofs of
               Claim on account of or in respect of any agreement with such
               Surety shall be deemed satisfied without further notice to or action
               by the Court. To the extent that, as of the Effective Date, the
               Surety has extended any credit to the reorganized debtors or any
               purchaser, such entities or affiliates shall, at the discretion of the
               Surety, execute any and all Indemnity Agreements or collateral-
               related agreements in favor of the Surety. In addition to the
               foregoing assumption of the Indemnity Agreements, upon request
               of the applicable Surety, each applicable Reorganized Debtor shall
               enter into new indemnity agreements. Failure to expressly identify
               any Indemnity Agreement in any schedule of the Plan Documents,
               including, without limitation, the Plan or Disclosure Statement,
               shall not imply the rejection or failure to assume that agreement.
               (b) Notwithstanding any other provision of the Plan Documents,
               all letters of credit, proceeds from drawn letters of credit, if any, or
               other collateral issued to the Sureties as security for a Debtor’s
               and/or Reorganized Debtor’s obligations under the existing Bonds,
               the existing Indemnity Agreement or the existing Collateral
               Agreement, or any new Surety Bonds or Indemnity Agreements, or
               any security or trust interest of the Surety or any party whose rights
               the Surety may become subrogated to (including the rights of set-
               off and/or recoupment of said Surety or other party), shall remain
               in place to, among other things, secure against any losses, costs
               and/or expenses, including, but not limited to, attorneys’ fees,
               incurred or to be incurred by the Sure, and the Surety’s right to
               apply or otherwise use its existing Cash Collateral or any new
               collateral shall not in any manner be impacted.
               (c) Notwithstanding any other provisions of the Plan Documents
               to the contrary, nothing in the injunction and release provisions of
               the Plan Documents, including but not limited to section 10.6 of
               the Plan, shall be deemed to apply to the Surety or to the Surety’s
               claims, nor shall these provisions be interpreted to bar, impair,
               alter, diminish or enlarge the rights or obligations of the Surety or
               prevent or otherwise limit the Surety’s rights under any and all
               bond issued by the Surety or Indemnity Agreements, including, but
               not limited to the existing Bonds, Indemnity Agreement, Collateral
               Agreement or Cash Collateral, or present or future letters of credit
               or the common law of suretyship, and the reorganized debtors, the

                                                 13
19-10412-jlg     Doc 341     Filed 04/04/19 Entered 04/04/19 16:01:09             Main Document
                                           Pg 14 of 16


                Released Parties and/or any purchaser, as applicable, shall remain
                or otherwise become liable for all obligations thereunder to the
                Surety.
                (d) Consistent with the potential assumption of any bonds or
                indemnity-related obligations, and the unimpairment of bonded
                obligations as provided herein, and notwithstanding any provision
                in the Plan Documents to the contrary, to the extent that the Surety
                pays or has paid, in part or in full, a claim which relates to a claim
                against any of the Debtors or any of their non-debtor affiliates, said
                claim against any of the Debtors shall not be eliminated or reduced
                and all of the Surety’s subrogation rights shall remain and shall not
                be subordinated to any remaining claim or claims of said party
                against any of the Debtors. Moreover, the Plan Documents shall
                not impact any payment by the Surety, and the Plan Documents,
                shall not apply to claims covered by any bonds issued by the
                Surety, including, but not limited to the Bonds.
                (e) Notwithstanding any provision in the Plan Documents to the
                contrary, including, but not limited to, Section 11.14 of the Plan, to
                the extent the Bankruptcy Court disallows a claim for
                reimbursement or contribution, all rights of a Surety under section
                502(j) of the Bankruptcy Code shall remain.

          40.   Absent modifications of the language in the Plan and Disclosure Statement, both

impermissibly violate the Surety’s rights. The Court should also require that the Plan include

protections for the benefit of the Surety to the extent the Bonds, the Collateral Agreement or the

Indemnity Agreement are not being assumed or assumed and assigned by agreement of the

Surety.

                                 RESERVATION OF RIGHTS

          41.   The submission of this Objection by the Surety is not intended as, and shall not be

 construed as: (a) the Surety’s admission of any liability, or its waiver of any defenses, with

 respect to any pre-petition or post-petition claim(s) against any one or more of the bonds issued

 or executed by the Surety, including, but not limited to the Bonds; (b) a release, waiver or

 limitation of any rights of the Surety under any indemnity or other agreements in favor of the

 Surety, including, but not limited to the Indemnity Agreement or the Cash Collateral

 Agreement, or common law; (c) a release, waiver or limitation on the obligations owed to the
                                                 14
19-10412-jlg    Doc 341      Filed 04/04/19 Entered 04/04/19 16:01:09             Main Document
                                           Pg 15 of 16


 Surety by any of the Debtors and/or their non-debtor affiliates or subsidiaries; (d) the Surety’s

 waiver or release of any right to exoneration it may have against anyone with respect to

 obligations relating to any bonds issued or executed by the Surety, including but not limited to

 the Bonds; (e) the Surety’s waiver or release of its right to be subrogated to the rights of one or

 more of the claimants, obligees or beneficiaries paid in connection with any bonds issued by the

 Surety on behalf of any of the Debtors or their non-debtor affiliates or subsidiaries; (f) an

 election of remedy; or (g) consent to the determination of the Debtors’ liability to the Surety by

 any particular court, including, without limitation, the Bankruptcy Court.

       42.     The Surety reserves the right to raise any arguments raised by any other party in

their pleadings at the hearing on the Disclosure Statement and/or the Plan, including at the time

of confirmation.

       43.     The Surety expressly reserves, and does not waive, any and all of its rights,

claims, defenses, limitations, and/or exclusions in connection with its and the Debtors’ rights and

obligations under any and all bonds, including the Bonds, applicable law, or otherwise. The

Surety further reserves all rights to assert any and all such rights, claims, defenses, limitations

and/or exclusions in any appropriate manner or forum whatsoever (including, without limitation,

any of its rights to have any non-core matter relating to the interpretation of its contractual rights

and Debtors’ contractual obligations adjudicated by the United States District Court).

       44.     The Surety further reserves all of its rights to raise any issues contained in this

Objection and any other related issues in any procedurally-appropriate contested matter and/or

adversary proceeding, including, without limitation, (a) objections to confirmation of any plan;

(b) a separate adversary proceeding requesting any appropriate declaratory and/or injunctive

relief; (c) or an objection to any subsequent motion seeking approval of an asset sale to any



                                                 15
19-10412-jlg     Doc 341      Filed 04/04/19 Entered 04/04/19 16:01:09           Main Document
                                            Pg 16 of 16


prospective asset purchaser with respect to any contractual rights that may be adversely affected

by a sale motion or the confirmation of any plan.

        45.     The Surety further reserves all of its rights to object to the details of subsequent

versions of the Disclosure Statement, the Plan, and any other proposed sale and for such other

and further relief as is appropriate.

        WHEREFORE, the Surety respectfully requests that the Bankruptcy Court sustain its

Objection to the Motion and the Disclosure Statement and deny approval of the Disclosure

Statement, and, as such, confirmation of the Plan for the reasons above.

                                              MCELROY, DEUTSCH, MULVANEY
                                              & CARPENTER, LLP

                                              /s/ Louis A. Modugno
                                              Louis A. Modugno, Esq.
                                              Michael R. Morano, Esq.
                                              1300 Mt. Kemble Avenue
                                              P.O. Box 2075
                                              Morristown, NJ 07962-2075
                                              Telephone:     (973) 993-8100
                                              Facsimile:     (973) 425-0161
                                              Email: lmodugno@mdmc-law.com
                                                      mmorano@mdmc-law.com

                                              Counsel to International Fidelity Insurance
                                              Company and Allegheny Casualty Company




                                                 16
